Citation Nr: 1047964	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  When resolving all doubt in the Veteran's favor, the 
Veteran's tinnitus is attributable to acoustic trauma during 
active service.


CONCLUSION OF LAW

Given the benefit of the doubt to the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  

II.  Decision

The Veteran contends that service connection is warranted for his 
tinnitus.  In a September 2008 notice of disagreement (NOD), the 
Veteran reports that he was exposed to extreme acoustic trauma on 
a daily basis while flying on a C-5 cargo aircraft for six years 
during active service.  He also reported that he began 
experiencing constant ringing in his ears in 2006 while still in 
service.  Furthermore, in a May 2009 substantive appeal, via a VA 
Form 9, he reiterated his contention of daily exposure to engine 
noise for six years and that he started experiencing tinnitus two 
years before separation from service.  As a result, the Veteran 
asserts that his tinnitus results from acoustic trauma stemming 
from exposure to aircraft and engine noises during active 
military service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his tinnitus 
results from acoustic trauma stemming from exposure to aircraft 
and engine noises during active military service.  His DD Form 
214 shows that his military occupational specialty (MOS) was 
aerospace maintenance journeyman (flying crew chief); however, 
service treatment records are void of complaints, treatment, or a 
diagnosis of tinnitus.  Nonetheless, the Board acknowledges that 
the Veteran filed his formal claim for VA compensation benefits, 
via a VA Form 21-526, for tinnitus shortly after separation from 
service.  

It is therefore conceded that the Veteran was exposed to acoustic 
trauma in service.  The question for consideration is whether the 
Veteran's tinnitus is causally related to such in-service noise 
exposure.  In this regard, after separation from service, the 
Veteran underwent a July 2008 VA audiological examination, which 
notes the Veteran's complaint of bilateral tinnitus.  The Veteran 
reported constant tinnitus for the past two to three years and 
denied any significant occupational or recreational noise 
exposure.  He also noted military noise exposure from aircrafts 
and auxiliary power units (APU) on flight lines.  The VA 
audiologist opined that the Veteran's tinnitus is less likely 
than not due to excessive noise exposure in service because the 
same noise exposure did not impact the Veteran's hearing for VA 
purposes.


After review of the evidentiary record, the Board concludes that 
service connection is warranted for tinnitus.  The Board is 
certainly aware that there are no service treatment records to 
substantiate the Veteran's reported complaints of ringing in the 
ears during service.  However, the Veteran is competent to report 
that he was exposed to acoustic trauma during service, which is 
supported by the fact that his MOS was an aerospace maintenance 
journeyman.  Thus, the Board will concede such exposure in 
service.  It must be noted that the Veteran is not, on the other 
hand, competent to state that his tinnitus was incurred in 
service, as that requires a medical opinion or requires objective 
medical evidence.  Regardless, there is no reason for the Board 
to question the Veteran's credibility in this case, particularly 
when the July 2008 VA audiologist supports the finding that the 
Veteran was in fact exposed to military noise exposure.

Additionally, the Veteran provided multiple consistent statements 
as to continuity of symptomatology regarding his tinnitus and 
military service.  As stated above, the Veteran told the July 
2008 VA audiologist that onset began two to three years ago, 
which the Board finds to be 2005 to 2006.  In a September 2008 
NOD, the Veteran reported onset in 2006, and in a May 2009 
substantive appeal, via a VA Form 9, the Veteran alleged onset in 
2005.  The Board acknowledges that the Veteran asserts his 
tinnitus began before separation from service, thus, the Board 
finds his statements to be credible.  See Caluzaa v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table) (The Board must analyze the credibility and 
probative value of evidence.).  The evidence of record is void of 
any intercurrent event or injury, and there is no evidence of 
record to suggest that the Veteran was exposed to post service 
occupational or recreational noise.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt exists 
because the approximate balance of positive and negative 
evidence, either qualitatively and quantitatively, does not 
satisfactorily prove or disprove the claim.  It is substantial 
doubt and one within the range of possibility as distinguished 
from pure speculation or remote possibility.  38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.  Given the facts of 
this case, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for tinnitus.    


ORDER

Entitlement to service connection for tinnitus is granted.


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


